..

       OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                             AUSTIN




lIon0rabl,r Mwritt   1.   Rln.8
County At torltey
aUdi8+aa c0my
Xldland, Trxrr




                                          Ipt ot ~our‘lottw of xay 26,
                                                     upon the rolmf-
                                           drpartmmrnt

                                           perroar   rrraptrdiL
                                          rLlbln& rlrruharrthqn,
                                           or mora obtain rxamp-

                                       rlrr to know whrthrr t&la,
                                       n opinion rrndersdApril 3,
                                       nnlal Report or th* Attorney
                                       rifeat that *the obtaining of
                      trr by thora rrrlding llrrwharr than in oltlsr
                       inhabitantaor mom 18 not rrpulrad a8 a pro-
                                       uanoa of lama 18 nolthrr ro-

             or to tha ranotment    of Aat101.r 2%8a* Rarlrrd Cltil
Statutea, 1925, In 1935, Aotr 1935, Uth La6Irlaturr, Ch. 292,
p. 686, the r b o trltatrsrat or the law rrfl.rOtrQIn thr opinion
or thlr arpartment,drtad April 3, 1924 was undoubtrdly oorrrot.
florwv*r, numrour otkrr opinlon8 of thir drpartmsnt ara tn au-
eoru tharetith. For example, see ~pialoa NO. .,-2436,f;&6 voy
3j919pu,svol~57, p. 3961 Opinion dated Baptrmber 21,
   ,    l
            In tier of ohangrr in thr rlaOtiOtI rtatutsr, h&r&,
            l
                         .

                                                                         .   i.63


                                                            ..

Banorablr     Merritt t. Hima, Paga 2


lrt UI rr-ummlnr             the qu88tlon JOO.propouad.
         Art1418 2960 O? the R4tl804 Civil            Stmtutem,   1925, r4468
48 iallowrr
              “Art.     2960. 2943 Grmmpt from poll tu.

            Worry p4rron who 18 aora than rlxty roara
       old or who 18 blind or deaf or duab, or 18 per-
       manrntlf dlMbl86, or hmr lost  on8 h4nd or root,
       rhall be lntltlod to tot8 without belrr(r
                                               rrqulrrd
       to p4y 4 poll t8x, I? ho ha8 obtained .hlrorrtlr-
       104tr 0r u8mptlon ?rom thr oountr tax roll4otor
       whoa thr 841~ 18 rrqulr46 br th4 provision8 o?
       thlr   tltlr.,        Id."

          It 18 olrar ?rom thlr rrtlolr thmt thr ?ollorlng 0148808
0r prronm 8r8 lx8mpt from th8 prym8nt o? 4 poll tart  (1) Thor4
who are otrr rixty par8 of 860; (2) thorr who 8~ blind, doer or
d~mb~(3) thom who lr o p8r!WwItly dl88blrdl (4) tho8r who hatr
108t oao hand or Soot,
              IJots that
                    th88r olarirr o? perronr are rntitl4d to rot4
without prpemt  o? 4 poll tex I? a arrtlflortrof rxrmptlon ha8
barn obtrlnrd tram the oounty trr oollrotor,but thlr 14 n4oe8-
mar7 onlf *whwkthe 8mmm 18 requlrrd by thr prorl8loo4of thlr
titlr."
          WQ mwt  drtrrmlno naxt  than, wh4n 4 orrti?lo8tr o?
rxemptlon l8 r4qulrrd to br obt4inea by the prorlrlon8 or Tltlr
50 of tbr R8tlrrd Civil Statut48, 1925.
          Art1018 2968 rrqulrr8 thr obtaining o? 8 orrtl?lo8to
or rxemptlon b ythoar lx8mptmd bl 14~ ?rom thr pryment o? 4 poll
tmx, but thl8 lrtiola rrl4ter 4xolu8lr4l~to thoro rrrldlng in
a oitf or 10,000 lnh8blt8ntr or more. It 18 therrrorr aluri88rd
from oon8ld8r8tlon,
            &Uolr   2969 of the Rorl88d Clvtl Statutrr, 1925, pro-
rldmr thmt rrtirr per8ort who will ro4oh the rgr or tmnty-one
p a r sl#ter the flrrt de of Juiuar~ end brforr tlm dmy O? a
roiiaily   rlrotton at ud oh he or rho wlrhrr to vote, mb who
po88888a8 all th8 other q~8ll?io8tlonro? 4 toter WI8r thr Con-
rtltutlon and 14~8 of Taxa r&l1 be atitlrd to rots et ruoh
almotion  without the n8orrrltr o? pwlw a poll tu.      The rrtlolr
                                                                                                                          164

~OAO~8bl8          MSTritt            p.       HiXASS, P-8            3


8O~tinU88        With          thr   ~O?iSiOlL, 80r40T@r, th4t        it Sb11  BOt bO
fl8O8884r~       tb4t          ##Oh pSl!S~     obtmia    4 O@rti?iO@t4   O? SXO~t~O~.
*     thtr    SXtOllt,          &0WSVO?,    &tiOlS     -69    h88 b@#n #UpU##&@~    bl
th8 8daS       ~888llt          Sll48tIOOXt    A?tiOlS    29688,  ~VUn#ll'S hBOtSt&
CiVil      ~t8tUt88,                 srm       oplnioa    Ho.      o-4l4.

                   &t1018             29688        r@k4l
                                                       t##
                                                       X0h#it#l~                         t0    thO84       FOBid-
8188Wher8 th8E in 4 811, O? 10,000 iZI&blknt8                                                  or aorm, 8ad
PrWidSS           iE    p#rt      48       ?Ol 1 Q18I

                   'Art. 296k.                   aUtifiO8tS               of l
                                                                             XOl@iOSl8 without
                                                                                       SUbj80680
          8088
          Mnt
                   80 SSrt@in
                   Of ‘~011

                   %Orl,
                             tS&
                                 qUSii?iSd


                                  p8r8Oll          XOt   lob
                                                                VO68rS


                                                                   OOt     t0
                                                                                not


                                                                                 th.    ai8pU4ii?i88-
                                                                                                           per-
                                                                                                                            a
          tiOn8        888     Out     in       miSi0          2 d 5b     Of th4 R#~i##d Cbii
          8ktUtSS    0? 195  WhO&OS not rOBid      in 4 SitI Of
          t#X thOU88Ed iah4bit8ntm    Or mOr?, 8rd who i8    XOmpt                                    l
          from the ppID)nt   or 8 poll tex br r8480ZI  0s ta0  feet
          the8   h8 Or ShS he8 IlOt yOt romohod tho 480 Ot twenty-
          one yomrr   On th8 ?irSt a4y 0s Jmnumryr448di
          18Vf, or who i8 l  xmmptfrom tho prym0 ltih+!I:t8
          t4X bOO4U88   he or she WI not 4 rO8idOIht     Of th4                                            St480
           On 8h4 ?irSt &St Of ~82Ut4~        pPOO#dfm   it8   iO?J, bU8
          who shall lure 8Faoo b84oa4 4ll8lbl8 to rots br rom-
           80ZI Or 101UOh      Or rOSidOaO4  Or @&!I. Sh4lr    On Or D6
          for0   th8~ arty-flrrt        a4iof J&&Y or ih8 year lit
          -oh     he or ShS OrrorS to lot          obtain from th A+'
           80880~ 4110 UOAl4OtOr Of 24X48            th8 OOulltY a: hi8
          or hor r4ridrna8 4 o rtiiiorto o?~u#mptloo~?rom             the
          pp8nt     0s 4 ~011      d x, mnb no woh prrron V&O ham
          ml46 or r4ru8od                         to obtain        ruoh O4r8i?iO8tO                   0s   mx-
          8m Clan from tho                      papmIlt     0s     4 poll tax Sh811                   b8
          81 P OWOd      80     IOtS.”

                   en 4m41~818 Of thi8'jrtiO18,it 4pp4US th4t th8
                   hpa
r0110r~            0188808
                      or p0rronm   SXwpt  from the paymnt or 4 poll
trx    end rm#idi~   4l88Wh4~4 then   in 8 oltr 0s 10,f&J hh4bit4ntS
       0 8      PLO,
                   t     0bt4in            4     urnptlon          00rtiflomtO~0a              ‘0.r    bOfor0       th0
!I#?    cf.,      O? f@ZNlSrl, 0f                th8 I882    iQ UhiOh thS)l                   Q?fU 80 VOtS, ill
OrdSr    to #litit~# thea to 048t                          th4lr b8llOtSl
                                                   11) Th088 v&o
will rrrsh tho 460 of brmntr-one      yeerr @Star the 1st dmr of
JSllU@r~   4na berorm the  a4  0s 4 followl4 8l8OtiOll et wbloh
the m4J wish to vatal      (23 thorn0 4xempt from th4 paymen 0s                                                       4
POJ       t4X     b8O4U8O        UOt        8 rSSidSn8           Of       th8   St4tO    On    8h8 ?iTSt d@y
                                                                                                       .._
j

       ”
           ;
                                                                                                             is;

               Honorabl8 Yorritt              F. ?Iinoo,PaageL


    ‘. 1,      of January pr8oo6lng Its            lrry, but who h8vo rlnom booonu rli-
       ,.      gibl4      to tot0       by   r0480n  length 0s ro8id0no0. so4 Opinion
                                                      0s
               NO.     0-174u,e         Copy of which is enclosed.

                          IIIv;OW Of th080 8t~tUtO8,  YOU 4rS r@#p80t?Uii~  Sd-
               ti00a, and it 18 the opinion 0s this dopartmont, th4t those
               por8on8 ro#ldlng rl80~h0r0 then in 4 Qlty Of 10,000 lnhabltonto
               or more 4na oxompt rrom the poymoht 0s 8 poll tax In aooordano0
               with the provirlonr of Artlolo 2960, Rotlood Civil St@tUtOS,
               n04a obtmla no l  xomptlon oortlrio4to In order zto ontltlothem to
               VOtS.
                              18 the iprthor OpiniOli Of thl~.~d~p~~~O~t
                                  It                                              that thO84
               lx o mpfrom
                        t the p4yPolnt0s     l p o ll ta x for     the roamam rot out in
               Arti      29668, vOlWO11’8 AMOt4tOd    ciril     St#tUt@#,    and roo1dlng
               ll8mnhor8   then la 8 018~ o? lO~,OOO    inhabitmtm        or morm surt ob-
               tain en SX4aptiOn oortiflo4t8ozror beforr the pat da7 0s Jan-
               umr    or the yorr in rhloh they offer to tote, in order to be mn-
               titI#a 60 0488 their bSnOtSn

                                                                      Yours    vorr    truly

                                                                  AT’IQRNBY   WNBRAL      OF   TEXAS




               JDs/o*
                                       APPROVEDJUN 29,     1940